Citation Nr: 0829800	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as a result of exposure to Agent Orange/herbicides 
(AO).

2.  Entitlement to service connection for a right knee 
disorder, to include as a result of exposure to AO.

3.  Entitlement to service connection for a hypertension/high 
blood pressure, to include as a result of exposure to AO.

4.  Entitlement to service connection for Hepatitis C, to 
include as a result of exposure to AO.

5.  Entitlement to service connection for a temporomandibular 
joint syndrome (TMJ), to include as a result of exposure to 
AO.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as a result 
of exposure to AO.

7.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a result 
of exposure to AO.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), also claimed as flashbacks, 
nightmares, and a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, Connecticut.  

The veteran was scheduled for a videoconference hearing a the 
RO in May 2007 but failed to report.  

The issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as a result of exposure to AO; and PTSD, also claimed 
as nightmares, flashbacks, and a sleep disorder, are remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  A back disorder was not shown during service or for many 
years thereafter and is not presumed to be related to in-
service herbicide exposure.  

2.  The veteran has not been shown to have a right knee 
disorder of service origin, to include as a result of 
herbicide exposure.  

3.  Hypertension was not shown during service or for many 
years thereafter and is not presumed to be related to in-
service herbicide exposure.  

4.  Hepatitis C was not shown during service or for many 
years thereafter and is not presumed to be related to in-
service herbicide exposure.  

5.  The veteran has not been shown to have TMJ of service 
origin, to include as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
service, nor may be it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A right knee disorder was not incurred or aggravated 
during service, nor may be it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

3.  Hypertension was not incurred or aggravated during 
service, nor may be it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  Hepatitis C was not incurred or aggravated during 
service, nor may be it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  TMJ was not incurred or aggravated during service, nor 
may be it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The October 2005 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  As the Board concludes below 
that the preponderance of the evidence is against the claims 
of service connection any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  As noted in further detail 
below, the Board has found that VA examinations addressing 
the veteran's claims are not "necessary" under 38 C.F.R. 
§ 5103A(d) in this case

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, 
cardiovascular disease, and cirrhosis of the liver, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Back Disorder

A review of the veteran's service medical records reveals 
that there were no complaints or findings of back problems in 
service.  At the time of his March 1971 service separation 
examination, normal findings were reported for the veteran's 
spine and lower extremities.  On his March 1971 service 
separation report of medical history, the veteran checked he 
"no" boxes when asked if he had or had ever had back 
trouble of any kind; lameness; bone, joint, or other 
deformity; or arthritis or rheumatism.  

VA records beginning in July 2005 indicate that, in the same 
month, the veteran underwent laminectomies of L4 and L5 and 
L5-S1 discectomy.  There is no suggestion, however, that such 
low back problems are etiologically related tot service.  The 
Board also notes that back disorders are not among those 
listed as related to herbicide exposure under 38 C.F.R. 
§ 3.309(e).

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed back disorder.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an examination with an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board further observes that the veteran has expressed his 
belief that he has a low back disorder related to his period 
of service.  However, lay persons are not competent to opine 
as to medical etiology or render medical opinions.  Barr v. 
Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In this case, the service and post-service medical records 
fail to establish a causal relationship or linkage between 
any current low back disorder and the veteran's period of 
service.  The evidence of record also does not demonstrate a 
continuity.  There is no competent evidence of a relationship 
between any current back disorder and his period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).

Right Knee

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a right knee 
disorder in service.  At the time of the March 1971 service 
separation examination, normal findings were reported for the 
lower extremities.  On his March 1971 service separation 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had a trick or locked 
knee; lameness; bone, joint, or other deformity; or arthritis 
or rheumatism.  There have also been no findings of a right 
knee disorder subsequent to service.  

The Board notes that knee disorders are not among the 
herbicide-related disorders listed in 38 C.F.R. § 3.309(e).  
Moreover, as there is no evidence linking the veteran's 
claimed disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran, a VA examination with an etiology opinion is not 
"necessary."  See generally Wells v. Principi, supra.

The Board is aware that the veteran has expressed his belief 
that he has a right knee disorder related to his period of 
service, to include as a result of his exposure to AO.  
However, as noted above, lay persons are not competent to 
opine as to medical etiology or render medical opinions.

In this case, the service and post-service medical records 
fail to establish a causal relationship or linkage between 
any current right knee disorder and his period of service.  
The evidence of record also does not demonstrate a 
continuity.  There is no competent evidence of a relationship 
between any current right knee disorder and service.  

Based upon the above, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).

High Blood Pressure/Hypertension

The veteran's service medicinal records are devoid of any 
complaints or findings of high blood pressure.  At the time 
of the veteran's September 1971 service separation 
examination, normal findings were reported for the heart and 
vascular system.  The veteran's blood pressure at that time 
was 110/80.  On his service separation report of medial 
history, the veteran checked the "no" box when asked if he 
had or had ever had high or low blood pressure.  

The veteran's hypertension was first noted in an October 2004 
VA treatment record.  In a January 2005 VA treatment record, 
he was noted to have been first diagnosed with hypertension 
in 1991.  

While the veteran served in Vietnam, the Board notes that 
hypertension is not listed among the enumerated disorders 
presumed to be related to such exposure.  See 38 C.F.R. §§ 
3.307 and 3.309.  Furthermore, hypertension was not shown 
during service or for decades thereafter.  As such, 
presumptive service connection for hypertension under 
38 C.F.R. §§ 3.307 and 3.309 is not possible.

Moreover, as there is no evidence linking the veteran's 
claimed hypertension to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran, a VA examination with an etiology opinion is not 
"necessary."  See generally Wells v. Principi, supra.

As noted above, even if there is no entitlement to the 
presumption of service incurrence, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee, supra.  To do so, 
however, there must be some medical evidence linking the 
veteran's hypertension to service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, however, there is no such evidence.  First, the 
veteran's service medical records are devoid of any 
complaints or findings of hypertension.  At the time of the 
veteran's March 1971 service separation examination, normal 
findings were reported for the heart and vascular systems.  
The veteran's blood pressure was 110/80.

Second, there were no reports or findings of hypertension in 
the years immediately following service. The veteran's 
hypertension was noted to have had its onset in 1991, many 
years after service.

Third, there has been no competent medical evidence submitted 
or received relating any current hypertension to the 
veteran's period of service ending in 1971.  Without such 
evidence, the Board has no basis upon which to grant service 
connection.

The Board notes that the veteran has expressed his belief 
that his current hypertension is related to his period of 
service.  However, as noted above, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  

While the Board is sympathetic to the veteran's beliefs, the 
evidence shows that any hypertension the veteran currently 
suffers from is not related to his period of service.  As 
such, the veteran's claim for service connection must be 
denied.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




Hepatitis C

The veteran's service medicinal records are absent of any 
complaints or findings of Hepatitis C.  At the time of the 
veteran's March 1971 service separation examination, normal 
clinical findings were reported for all systems.  On his 
March 1971 service separation report of medial history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had any of the disorders listed on the service 
separation report of medical history.  There were also no 
findings in the physician's summary section of the report.  

The veteran was diagnosed as having Hepatitis C in 2001,  
However, as there is no evidence linking the veteran's 
claimed disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran, a VA examination with an etiology opinion is not 
"necessary."  See generally Wells v. Principi, supra.

While the veteran's Vietnam service is conceded, Hepatitis C 
is not listed among the enumerated disorders presumed to be 
related to herbicide exposure.  Furthermore, Hepatitis C was 
not shown during service or for decades thereafter.  

As noted above, even if there is no entitlement to the 
presumption of service incurrence, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  To do so, however, there must be 
some medical evidence linking the veteran's Hepatitis C to 
service.

Here, however, there is no such evidence.  First, the 
veteran's service medical records are devoid of any 
complaints or findings of Hepatitis C or symptomatology 
associated with Hepatitis C.  

Second, there were no reports or findings of Hepatitis C in 
the years immediately following service.  The veteran's 
Hepatitis C was first found in 2001, many years after 
service.

Third, there has been no competent medical evidence submitted 
or received relating any current Hepatitis C to the veteran's 
period of service ending in 1971.  Without such evidence, the 
Board has no basis upon which to grant service connection.

The Board notes that the veteran has expressed his belief 
that his current Hepatitis C is related to his period of 
service.  However, as noted above, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  

In this case, the service and post-service medical records 
fail to establish a causal relationship or linkage between 
the veteran's current Hepatitis C and his period of service.  
The evidence of record also does not demonstrate a 
continuity.  There is no competent evidence of a relationship 
between the veteran's current Hepatitis C and his period of 
service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current Hepatitis C the veteran 
currently suffers from is not related to his period of 
service.  As such, the veteran's claim for service connection 
must be denied.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

TMJ

A review of the veteran's service medical records reveals 
that there were no complaints or findings of dental problems 
in service.  At the time of the March 1971 service separation 
examination, normal findings were reported for the mouth and 
throat.  There were no findings of jaw problems reported at 
that time.  On his March 1971 service separation report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had a severe tooth or gum 
trouble.  There have also been no findings of TMJ subsequent 
to service.  

At the time of a June 2005 dental consult, there were no 
findings of TMJ and the veteran was diagnosed as having a 
dental disorder, not otherwise specified.  Extraction of 
remaining maxillary teeth and # 23, 24, 30, 31, and 32 prior 
to liver transplant, was recommended.  

The Board notes that TMJ is not among the herbicide-related 
disorders listed in 38 C.F.R. § 3.309(e).  Moreover, as there 
is no evidence linking the veteran's claimed disorder to 
service and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran, a VA 
examination with an etiology opinion is not "necessary."  
See generally Wells v. Principi, supra.

The Board notes that the veteran has expressed his belief 
that he has TMJ related to his period of service, to include 
as a result of his exposure to AO.  However, lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.

In this case, the service and post-service medical records 
fail to establish that the veteran has TMJ and/or a causal 
relationship or linkage between any current TMJ and his 
period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disorder, to 
include as a result of exposure to AO, is denied.

Entitlement to service connection for a right knee disorder, 
to include as a result of exposure to AO, is denied.

Entitlement to service connection for a hypertension/high 
blood pressure, to include as a result of exposure to AO, is 
denied.

Entitlement to service connection for Hepatitis C, to include 
as a result of exposure AO, is denied.

Entitlement to service connection for TMJ, to include as a 
result of exposure AO, is denied.


REMAND

With regard to the veteran's claim for service connection for 
peripheral neuropathy of the upper and lower extremities, the 
Board notes that the veteran has reported having had tingling 
and numbness in his upper and lower extremities since 
service.  The veteran has also been found to have spastic 
quadriparesis.  The Board further observes that peripheral 
neuropathy has been linked to exposure to AO and the veteran 
has the requisite service in Vietnam. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Id.

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current lower and upper extremity numbness and whether it is 
related to his period of service, to include as a result of 
exposure to AO.  

As it relates to the issue of service connection for PTSD, 
the Board notes that the veteran served as a cannoneer while 
in Vietnam.  The Court has held that receiving enemy fire can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  A determination that a veteran engaged 
in combat with the enemy may be supported by any evidence 
which is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used 
to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence 
submitted to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

The Board notes that the veteran served as both an ammunition 
handler and a cannoneer while serving in Vietnam.  He was 
attached to the HHB 4th Bn. 60th Arty USARPAC and Btry B 4th Bn 
60th Arty USARPAC for the time period from November 1969 to 
November 1970.  

The Board further notes that the veteran has submitted a 
December 2005 letter from a VA Vet Center social worker 
indicating that it was her belief that the veteran suffered 
from PTSD.  The veteran has not been afforded a VA 
psychiatric examination to determine if any currently 
diagnosed PTSD is related to his period of service.  Based 
upon the above, such an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Research Record Center (JSSRC) 
and request the unit history of HHB 4th 
Bn. 60th Arty USARPAC and Btry B 4th Bn 
60th  Arty USARPAC for the time period 
from November 1969 to November 1970.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current neurological 
impairment of the upper and lower 
extremities.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the VA examiner. The examiner is 
requested to provide the following 
opinions: Does the veteran currently have 
any neurological impairment, to include 
peripheral neuropathy, of the upper and 
lower extremities?  If yes, it is at 
least as likely as not (e.g., a 50 
percent probability or greater) related 
to his period of service?  A detailed 
rationale is requested for each opinion 
that is rendered in a typewritten report.

3.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present. The claims file must be made 
available to and reviewed by the 
examiner. Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

The report of examination should include 
the rationale for all opinions expressed 
in a typewritten report.

4.  If any claim is not fully granted, 
issue a supplemental statement of the 
case to the veteran and his 
representative before returning the case 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


